Action to enjoin defendants from picketing the plaintiff’s theatre, known as the Eltinge Theatre, at 236 West Forty-second street, Manhattan, or otherwise directly or indirectly interfering with plaintiff in the management, conduct and operation of its theatre, or the patrons thereof. Judgment decreeing that the temporary injunction granted on April 3, 1935, be made permanent, and permanently enjoining defendant Empire State Theatrical Stage Employees’ Union, Inc., from carrying or displaying a sign bearing a certain legend unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ. [156 Misc. 856.]